Title: To George Washington from Andrew Burnaby, 23 June 1760
From: Burnaby, Andrew
To: Washington, George



Sir
Philadelphia June 23d 1760.

I arrived here the 15th past, after an Agreable journey; and desire You will think me extremely Obliged to you for the favour you did me in sending me to Annapolis, and by the letters you gave me to recommend me. I had not an Opportunity of seeing Mr Sharp; but Dr Macleane has behaved with the greatest Politeness to me, introduced me to General Stanwix by Mr Doe his Aid de Camp, and contrived for me to go on a fishing Party with about 15 or 16 Ladies & 8 or 10 Gentlemen to the Schuilkill. We dined Upon a Turtle & drank Tea in the Afternoon & returned in the Evening. Philadelphia is beyond my Expectation; and when I consider that it contains near 20,000 Inhabitants of Many Nations and Religions; that it Employs one Year with Another 350 Vessels; that it has a well regulated Police; and is in beauty, Trade, Riches, not inferiour to many cities in Europe, I am lost in Admiration of that Great Man Mr Penn, who by his Wisdom and vast foresight, has been able to Accomplish such things. I beleive I shall set out for New York either Wednesday or thursday; shall stay there About a week and from thence to Boston for About the same time, from whence in about a Month I shall expect to see England, where I

shall hope to have the pleasure of hearing from You very soon. We have very little News here; the Seige of Quebec is certainly raised; and it is said we have taken about half a dozen Store-ships; from whence it is hoped the Remains of the French Army must be reduced to the greatest distress. The Merchants in this Place were much Alarmed the Other day at hearing that Many of their flags of truce Ships to the Value of better than 100,000£ Sterling were taken in the West Indies; this Evening however they have recovered their looks a little, as a Vessel from Jamaica has brought them an Account that About Eleven are already Acquitted. General Amherst has not yet left Albany, at least he had not, when the last accounts Arrived; People begin to wonder. One of the Miss Hopkinsons (perhaps you may know her) was married last thursday to Mr Duchè a young clergyman here. This I think is everything that can possibly come under the Article of news, Unless I was to tell you of a very violent thunder Gust which happened last Monday & struck two or three houses in Town here; though this to an American has very little Novelty in it; for which reason, Sir, I beleive I must desire You to make My Compliments to Mrs Washington, & conclude by Assuring you that I am with the greatest respect Your Much obliged, most obedient, and most Humble servant

A. Burnaby

